Citation Nr: 1755267	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for an acquired psychiatric disorder.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a rating higher than 20 percent for a lower back disability.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for skin cancer residuals, and if so, whether the claim should be granted.

5.  Entitlement to an initial rating higher than 30 percent for asthma.

6.  Entitlement to an initial rating higher than 10 percent for a right knee disability.

7.  Entitlement to an initial compensable rating for a back scar.

8.  Entitlement to service connection for type II diabetes mellitus.
9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 1991, June 2006 to September 2007, and December 2011 to November 2012, including combat service in the Persian Gulf and his decorations include the Combat Action Badge and the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2010, September 2013, August 2014 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has broadly recharacterized the mental disability claim, as reflected on the title page. 

When the Veteran's claim for a higher initial rating for his psychiatric disability was before the Board in August 2015, it was remanded for additional development.  

Although the RO has reopened the Veteran's claim for service connection for skin cancer residuals, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The record shows the Veteran has raised the issue of entitlement to a TDIU due to service-connected disabilities.  Accordingly, the Board takes jurisdiction of the issue as part and parcel of the increased rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The record before the Board consists of electronic records within the Veterans Benefits Management System.

The issues of entitlement to increased ratings for a lower back disability, asthma, a right knee disability, and a back scar, entitlement to service connection for skin cancer and type II diabetes mellitus, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's service-connected acquired psychiatric disorder was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.

2.  Throughout the period of the claim, the Veteran's hearing impairment has been no worse than Level II in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI (2017).

3.  A December 2009 rating decision denied the Veteran's claim of entitlement to service connection for skin cancer; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.
 
4.  Evidence received subsequent to the December 2009 decision includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  For the entire period of the claim, the criteria for a 70 percent initial rating, but not higher, for an acquired psychiatric disorder, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes (DCs) 9411, 9434 (2017).

2.  The criteria for a compensable rating for bilateral hearing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2017).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for skin cancer residuals.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2015).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 U.S.C.A. § 3.156 (b) (2017).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156 (a) (2017). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).   For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2009 rating decision, the RO denied the Veteran's claim for service connection for skin cancer on the basis that the evidence did not show any residuals of previously excised skin cancer, nor any link to service.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.  In February 2013, the Veteran initiated a claim to reopen his previously denied claim. 

The evidence of record in December 2009 consisted of an October 2009 VA examination report, portions of the Veteran's STRs, VA outpatient treatment records, and the Veteran's lay statements.  The evidence received subsequent to the December 2009 decision includes private dermatology treatment records submitted to VA in March 2013, as well as additional lay statements by the Veteran.  The private treatment records show that between January 2008 and February 2013, the Veteran was diagnosed with and treated for basal cell carcinoma and squamous cell carcinoma on numerous areas of his body.
 
When presumed credible, this evidence heightens the possibility of substantiating the Veteran's claim, specifically with respect to the presence of a current disability or residuals of a disability.  Accordingly, the Board finds that reopening of the Veteran's claim is warranted.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In addition, in accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

In claims seeking higher ratings, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

Higher initial rating for an acquired psychiatric disorder

The Veteran's psychiatric disability is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DCs 9411, 9434 (2017).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The DSM-V provides for a global assessment of functioning score (GAF) of 31-40 for some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work).  A score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-V, 46-7.

March 2009 VA treatment records show the Veteran reported nightmares, flashbacks, and a lack of patience.  In September 2009, he reported horrific memories, apathy, a lack of motivation, anger, difficulty focusing and concentrating, sleep problems, and strain in his family.

In January 2010, it was noted the Veteran had anger, impatience, and flashbacks, and slept only four to six hours per night due to nightmares related to his duties as a combat nurse in Iraq.  In April 2010 he complained of insomnia, nightmares, angering easily, paranoia and suspiciousness in public places, hypervigilance, and crying spells two or three times per week.
 
In an April 2010 statement, the Veteran's wife explained most of the Veteran's nights were restless and disrupted due to frequent nightmares, during which he often called out.  She stated the Veteran had frequent, unpredictable mood swings and a short temper, as well as a lack of initiative and intolerance of loud noises.  She stated that so much of the pleasure the Veteran seemed to have being with his family had disappeared.
 
The Veteran was afforded a VA examination in July 2010.  He reported he no longer cared about going out or socializing, and instead did reading and projects around the house.  He reported continuing to have difficulty sleeping due to nightmares.  Additional symptoms noted were feelings of detachment from others, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, intrusive memories and arousal related to certain noises, social withdrawal, and increased anxiety.

In a February 2011 treatment record, it was noted the Veteran had experienced an increase in nightmares and a decrease in sleep.  He also reported increased irritability and decreased tolerance.  He further described almost "panic-like" attacks at times.  A GAF score of 56 was assigned.  In June 2011, a GAF score of 56 was assigned again.

In February 2013, the Veteran continued to complain of sleep problems.  He reported a supportive network of friends and family, but that he was leery of crowds.  In March 2013, he was noted to be easily startled, restless, and socially isolated, avoiding crowded places and only going to stores occasionally, and not attending sporting events as he used to.  He was noted to have trouble concentrating, a depressed mood daily with anhedonia, low motivation and low energy.  He was also noted to be very easily irritated and angered, with no patience, causing him to lash out verbally and yell.  Other symptoms noted were diminished interest or participation in significant activities, feelings of detachment or estrangement from others, emotional numbing, and outbursts of anger.  A GAF score of 49 was assigned.  In June 2013, worsened depression and absence of motivation to do anything were noted.  He reported detachment from his family, more irritability and short-temperedness.  A GAF score of 49 was assigned.

In August 2013, the Veteran reported feeling down on a daily basis, struggling with motivation, remaining detached from his family, with no drive, continued anxiety, and irritation.  A GAF score of 51 was assigned.  In September 2013, he continued to report increased irritability, anhedonia, and low motivation.  In October 2013, he reported being depressed on a daily basis, with poor motivation and energy, and continued isolation from his family.  A GAF score of 55 was assigned.

In January 2014, the Veteran reported continuing to struggle with motivation and isolation, and he reported he was unable to go out for New Year's Eve because of the fireworks.  In April 2014, he reported waking up and ruminating all day, as well as continued poor motivation and no interest in things.  From June 2014 to August 2014, he reported increased depression, lack of motivation and energy, hypervigilance, irritability, withdrawal, avoidance of crowds, episodes of "zoning out," trouble tolerating change, and trouble sleeping.  In December 2014, a GAF score of 53 was assigned.

Between January 2015 and November 2015, the Veteran continued to report symptoms which fluctuated in severity, to include sleep impairment caused by nightmares, depressed mood, anxiety, self-isolation, and lack of motivation.  During this period a GAF score of 53 was assigned on several occasions.  During this period the Veteran also reported a positive relationship with his wife and two sons.

The Veteran was afforded an additional VA examination in January 2016.  He was noted to have sleep impairment, depressed mood, anxiety, concentration decline, anhedonia, social withdrawal, and ruminative worry.  He reported his mood was a "roller-coaster," and that at times he got very withdrawn and did not want to do anything.  He reported, however, that his wife and two sons were supportive.

A March 2016 treatment note shows the Veteran reported continuing depression and sleep impairment.

In a September 2016 statement, the Veteran's wife asserted that the Veteran continued to have nightmares three to four times per week, causing him to wake up in a cold sweat and screaming.  She stated the Veteran continued to have panic attacks two to three times per week, to include while driving.  She also noted the Veteran had trouble being in crowds and could not be exposed to fireworks or military-related media, because whenever he was, his nightmares and isolation were exacerbated.  She further described symptoms of hypervigilance, memory loss, difficulty concentrating, and periods of withdrawal for days at a time.  She stated that she and the Veteran had no social life because the Veteran did not want to leave the house or participate in anything.

Upon a review of the above, the Board concludes that the Veteran's psychiatric disability has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, throughout the period of the claim.  In this regard, the Board notes that although the severity of the Veteran's symptoms appears to have fluctuated to some degree, the record shows that throughout the period of the claim, his symptoms have caused significant impairment, as evidenced by GAF scores of 49, which indicates serious symptomatology, having been assigned on multiple occasions by his treatment providers.  The record shows the Veteran has few friends or leisure activities due to his self-isolation, lack of motivation, and depressed mood, and that he has suffered from panic attacks on at least a weekly basis.  Accordingly, the Board finds a 70 percent initial rating is warranted for the Veteran's acquired psychiatric disorder throughout the period of the claim.  

However, upon a review of the record, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, or own occupation, or own name.  In addition, the Board notes the Veteran has continuously reported good relationships with and continuing support from his wife and two sons.  As such, in sum, the evidence does not show that both the Veteran's occupational and social impairment have been "total" at any time during the period of the claim.  Accordingly, the Board has determined an initial rating higher than 70 percent for the Veteran's acquired psychiatric disorder is not warranted.

Compensable rating for bilateral hearing loss

Disability ratings for a hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85 (2017).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2017).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b) (2017).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c) (2017).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those under § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d) (2017). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e) (2017).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately;

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2017).

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in a December 2009 rating decision, and a noncompensable initial rating was assigned.  In February 2011, he filed a claim seeking an increased rating, and in a November 2011 rating decision, the RO continued the Veteran's noncompensable rating.  In September 2013, the RO issued an additional rating decision in which it continued the noncompensable rating.  The Veteran perfected an appeal of the September 2013 decision.

The record shows the Veteran was afforded a VA audiological examination in June 2011.  On examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
50
60
60
LEFT
30
60
70
70

Speech discrimination was 88 percent in the right ear and 76 percent in the left ear.  The examiner noted the Veteran's reports that he had trouble with crowds and background noise, and had to turn his television up loud.
 
Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level IV Roman numeral designation for the left ear.  Application of a Level II designation and a Level IV designation to Table VII results in a noncompensable rating.  The Board notes the readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment under 38 C.F.R. § 4.86 (2017).

The Veteran was afforded an additional VA audiological examination in July 2013.  At the examination, the Veteran's puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
50
50
LEFT
25
55
60
60

Speech discrimination was 84 percent in the right ear and 76 percent in the left ear.  The examiner noted the Veteran's reports that his hearing had gotten worse, that he had difficulty hearing with background noise, and that he had to turn his television up loud.

Applying the values above to Table VI results in a Level II Roman numeral designation for the right ear and a Level IV Roman numeral designation for the left ear.  Application of these Roman numeral designations to Table VII again results in a noncompensable rating.  The Board notes the readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment under 38 C.F.R. § 4.86 (2017).

On review of the foregoing, the Board notes that neither the June 2011 nor the July 2013 examination results warrant a compensable rating.  Upon a review of the entire record, it is evident that the criteria for a compensable rating for bilateral hearing loss have not been met at any time during the period of the claim.  Accordingly, the Board must deny the Veteran's claim.


ORDER

The Board having determined a 70 percent initial rating is warranted for the Veteran's acquired psychiatric disorder throughout the period of the claim, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a compensable rating for bilateral hearing loss is denied.

New and material evidence having been submitted, reopening of the claim for service connection for skin cancer residuals is granted.




REMAND

The Board finds additional development is required before the Veteran's remaining claims are decided.

Increased rating for a lower back disability

With regard to the Veteran's claim for an increased rating for a lower back disability, the Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  

In this regard, the Veteran was last afforded a VA spine examination in September 2016.  While the VA examiner conducted range of motion testing, there is no indication in the examination report that the examiner conducted range of motion testing with and without weight-bearing or with passive as well as active motion.

The Board also notes that the September 2016 examiner determined he could not state, without undue speculation, whether the Veteran's lower back range of motion was further impaired during flare-ups.  In this regard, the Court has found that the mere lack of opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  

In addition, the Board notes the Veteran's representative has asserted entitlement to service connection for neurological disabilities related to the Veteran's lower back disability, and these claims have not been addressed.

Under these circumstances, the Board has determined that a remand is warranted in order to afford the Veteran an additional VA examination, which must be conducted in such a way as to comply with the Court's holdings in Correia and Sharp.  

Service connection for skin cancer

Private outpatient treatment notes show the Veteran was diagnosed with at least two forms of skin cancer, on various areas of his body, between January 2008 and February 2013.

In a March 2009 examination report, pre-dating many of the records noted above, a VA examiner stated there was no evidence of a recurrence of the Veteran's basal cell carcinoma, and that it would be mere speculation to opine as to whether residuals of the carcinoma were related to the Veteran's active service, as there was no evidence of additional cancer aside from an August 2007 notation that basal cell carcinoma of the left leg and face had been removed.

In a March 2013 statement, the Veteran asserted his lip had been operated on twice, as well as the tips of both ears and multiple areas on his shoulder, back, face, and chest.

He was afforded an additional VA examination in July 2013.   The examiner noted the Veteran's report that he had had skin cancer since his first deployment to Iraq in 1990, and that it had gotten worse.  The examiner opined the Veteran's skin cancer was less likely than not caused by his deployment to Iraq in 2006 to 2007.

The Board has reviewed the foregoing and the entire record, and notes that in a March 2015 correspondence, the Veteran's representative indicated the Veteran may have had skin cancer prior to service, and that such cancer may have been aggravated during the Veteran's active duty periods.  This contention has not been addressed by the VA examination reports of record.  Under these circumstances, the Board finds a remand is warranted for an additional VA examination and opinion.

Manlincon issues

The Board notes that in an August 2014 rating decision, the RO granted service connection for asthma and a right knee disability and assigned 30 percent and 10 percent initial ratings for these disabilities, respectively.  In March 2015, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned.  In addition, in a May 2015 rating decision, the RO granted service connection for a back scar and assigned a noncompensable initial rating, and denied service connection for type II diabetes mellitus.  In June 2015, the Veteran filed a NOD in response to the May 2015 decision.  To date, the RO has not issued a statement of the case (SOC) in response to either the March 2015 or June 2015 NODs.  As such, the Board is required to remand the issues addressed in those NODs for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Entitlement to a TDIU

The Board finds the claim of entitlement to a TDIU is inextricably intertwined with the ratings and service connection claims being remanded herein.  Specifically, the Board notes that a grant of any of the other claims being remanded could impact whether the Veteran is entitled to a TDIU.  Therefore, the issue of entitlement to a TDIU is also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1993) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, this case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current severity of his low back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should further discuss additional functional limitation of the thoracolumbar spine with repeated movement over time and upon flare-ups.  Any such additional limitation of motion should be expressed in additional degrees of lost motion.  The examiner must attempt to provide an estimate, even in the absence of an opportunity to observe the flare-up.  The estimate may be based on the Veteran's reports of limitation during such flares. 

The examiner should also discuss how the lower back disability might impair employment, indicating any likely limitations.  To the extent possible, the examiner should also discuss how any limitations presented by the Veteran's other service-connected disabilities might impact employment, taking into account the Veteran's occupational history and background.

Finally, the examiner should identify all neurological disabilities, to include of the upper and lower extremities, which, in the examiner's opinion, are proximately due to the Veteran's lower back disability.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1 above, afford the Veteran a VA examination to determine the nature and etiology of any skin cancer and/or skin cancer residuals, to include scars, present during the period of the claim.

Following the examination and a review of the relevant records and lay statements, the examiner should identify all skin cancer diagnoses and skin cancer residuals present during the period of the claim.  If the examiner determines the Veteran has any scars caused by skin cancer removal procedures, the examiner should complete a separate VA scars examination report.

With regard to all skin cancer or skin cancer residuals present during the period of the claim, the examiner must state whether it is at least as likely as not that each such condition originated during or is otherwise etiologically related to any of the Veteran's periods of active military service (November 1990 to June 1991, June 2006 to September 2007, and December 2011 to November 2012).

If not, the examiner should state the likelihood that any identified skin cancer or residuals pre-existed the Veteran's service.

If skin cancer or residuals pre-existed service, the examiner should opine as to likelihood that his skin cancer or residuals clearly and unmistakably worsened during service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Following completion of step 1 above, issue a SOC addressing the issues of entitlement to increased initial ratings for asthma, a right knee disability, and a back scar, and entitlement to service connection for type II diabetes mellitus, if the claims cannot be granted.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The Veteran should be advised that the claims file will not be returned to the Board for appellate consideration of these issues unless he perfects an appeal.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).







_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


